DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 12/11/2019 has/have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses first controller to and second controller to in claims 9-10 and 12-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, the first controller and the second controller appear to correspond to one or more analog or digital circuit(s), logic circuits, programmable processor(s), application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)) (see p. [0042]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 8, 14, and 18-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation “the climate system” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the climate system” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitations “the computer-readable medium as defined in claim 14”, "the instructions", and “the processor” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation “the computer-readable medium as defined in claim 14”, in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations “the computer-readable medium”, "the instructions", and “the processor” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16 and 18-19 are dependent upon claims 1 and 14, respectively and . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the interest of compact prosecution, the Examiner will assume that the following is the correct dependency: Claims 16, 18, and 19 depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-10, 12-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tzirkel-Hancock et al. (Pub. No.: US 2017/0323639 A1, hereinafter “Tzirkel”).

With respect to claim 1, Tzirkel discloses a method comprising: receiving data from sensors distributed within an interior of a vehicle at a first controller (The vehicle 10 also has a sensor sub-system 60 including sensors providing information to the controlling system 20. Sensor data relates to features such as… user characteristics, such as biometrics or physiological measures, and environments within… the vehicle 10. The OBDs mentioned can be considered as local devices, sensors of the sub-system 60, or both in various embodiments. Local devices 34 (e.g., user phone, user wearable, or user plug-in device) can be considered as sensors 132 as well, such as in embodiments in which the vehicle 10 uses data provided by the local device based on output of a local-device sensor(s). The vehicle system can use data from a user smartphone, for instance, indicating user-physiological data sensed by a biometric sensor of the phone. See at least: p. [0058]); processing the data at the first controller to identify an event associated with the interior of the vehicle (The first and second occupant identity-indicating input may be received from at least one vehicle sensor configured and arranged in the vehicle to sense occupant characteristics indicative of occupant identify. See at least: p. [0028], identifying user presence, see at least: p. [0132]-[0133], receiving a user request for a cooler environment, see at least: p. [0149]); and sending an instruction based on the event from the first controller to a second controller of the vehicle to affect an operation of a climate control system of the vehicle (activity module 504 initiates adjustment to vehicle HVAC system to cool the third zone 530 in response to sensing occupant 532 sitting in the third zone 530 requesting a cooler environment, see at least: p. [0149]).

With respect to claim 2, Tzirkel discloses the method of claim 1, wherein processing the data at the first controller includes locating the sensors within the vehicle to identify a location of (e.g., determines, based on a determined first identity, of a first vehicle occupant, occupying the first occupant-specific HVAC zone, a first manner by which to provide HVAC at the first occupant-specific HVAC zone, and (b) determines, based on a determined second identity, of a second vehicle occupant, occupying the second occupant-specific HVAC zone, a second manner by which to provide HVAC at the second occupant-specific HVAC zone, see at least: p. [0030]).

With respect to claim 6, Tzirkel discloses the method of claim 1, wherein processing the data at the first controller includes receiving user parameters from a personal mobile device application (Preferences can also be received from an external profile, such a profile stored at a user mobile device 34 or a remote server 50, and local and remote profile features can be synchronized or shared between the vehicle 10 and the external profile. See at least: p. [0127]).

With respect to claim 7, Tzirkel discloses the method of claim 1, wherein the instruction includes a location of where within the interior of the vehicle the event occurred and user parameters (activity module 504 initiates adjustment to vehicle HVAC system to cool the third zone 530 in response to sensing occupant 532 sitting in the third zone 530 requesting a cooler environment, see at least: p. [0149]).

With respect to claim 8, Tzirkel discloses the method of claim 7, further comprising affecting the operation of the climate system within the location based on the instruction (activity module 504 initiates adjustment to vehicle HVAC system to cool the third zone 530 in response to sensing occupant 532 sitting in the third zone 530 requesting a cooler environment, see at least: p. [0149]).

With respect to claim 9, Tzirkel discloses an apparatus comprising: a first controller (controlling system 20 including communication sub-system 30 and sensor sub-system 60, see at least: p. [0052] and [0058]) to receive data from sensors distributed within an interior of a vehicle (The vehicle 10 also has a sensor sub-system 60 including sensors providing information to the controlling system 20. Sensor data relates to features such as… user characteristics, such as biometrics or physiological measures, and environments within… the vehicle 10. The OBDs mentioned can be considered as local devices, sensors of the sub-system 60, or both in various embodiments. Local devices 34 (e.g., user phone, user wearable, or user plug-in device) can be considered as sensors 132 as well, such as in embodiments in which the vehicle 10 uses data provided by the local device based on output of a local-device sensor(s). The vehicle system can use data from a user smartphone, for instance, indicating user-physiological data sensed by a biometric sensor of the phone. See at least: p. [0058]), process the data to identify an event associated with the interior of the vehicle (The first and second occupant identity-indicating input may be received from at least one vehicle sensor configured and arranged in the vehicle to sense occupant characteristics indicative of occupant identify. See at least: p. [0028], identifying user presence, see at least: p. [0132]-[0133], receiving a user request for a cooler environment, see at least: p. [0149]) and send an instruction based on the event (activity module 504 initiates adjustment to vehicle HVAC system to cool the third zone 530 in response to sensing occupant 532 sitting in the third zone 530 requesting a cooler environment, see at least: p. [0149]); and a (e.g., activity module 504) of the vehicle to affect an operation of a climate control system of the vehicle based on the instruction (see at least: p. [0149]).

Claims 10 and 12-14 are rejected under the same rationale, mutatis mutandis, as claims 2 and 6-8, respectively, above.

With respect to claim 15, Tzirkel discloses a tangible computer-readable medium (see at least: p. [0067]-[0069]) comprising instructions that, when executed, cause a processor to at least: receive data from sensors distributed within an interior of a vehicle (The vehicle 10 also has a sensor sub-system 60 including sensors providing information to the controlling system 20. Sensor data relates to features such as… user characteristics, such as biometrics or physiological measures, and environments within… the vehicle 10. The OBDs mentioned can be considered as local devices, sensors of the sub-system 60, or both in various embodiments. Local devices 34 (e.g., user phone, user wearable, or user plug-in device) can be considered as sensors 132 as well, such as in embodiments in which the vehicle 10 uses data provided by the local device based on output of a local-device sensor(s). The vehicle system can use data from a user smartphone, for instance, indicating user-physiological data sensed by a biometric sensor of the phone. See at least: p. [0058]); process the data to identify an event associated with the interior of the vehicle (The first and second occupant identity-indicating input may be received from at least one vehicle sensor configured and arranged in the vehicle to sense occupant characteristics indicative of occupant identify. See at least: p. [0028], identifying user presence, see at least: p. [0132]-[0133], receiving a user request for a cooler environment, see at least: p. [0149]); and send an instruction based on the event to affect an operation of a climate control system of the (activity module 504 initiates adjustment to vehicle HVAC system to cool the third zone 530 in response to sensing occupant 532 sitting in the third zone 530 requesting a cooler environment, see at least: p. [0149]).

Claims 16 and 18-20 are rejected under the same rationale, mutatis mutandis, as claims 2 and 6-8, respectively, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-5, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzirkel in view of Breed (Pub. No.: US 2009/0058593 A1).

With respect to claim 3, Tzirkel discloses the method of claim 2, but fails to explicitly teach the following feature. However, this feature is taught by Breed: wherein locating the sensors comprises measuring signal strength and arrival time of high frequency signals (The RFID device location in the cargo space may be determined by measuring the signal strengths from the internal antennas 60, 62, 64, 66, 68, 70, whereby the antenna closest to the RFID device 76 will have the largest or strongest signal therefore the zone where the RFID device 76 is located in the cargo space may be determined. See at least: p. [0075];  RFID devices 20 are used which have the capability of returning a signal at a precise time with this knowledge being used to determine the distance between the RFID device or object in connection therewith and the antennas 10, 12, 14, see at least: p. [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tzirkel with the aforementioned features of Breed in order to increase the accuracy of the occupant position determination by utilizing known techniques for locating RFID-enabled devices within a vehicle.

With respect to claim 4, the combination of Tzirkel in view of Breed teaches the method of claim 3. Additionally, Breed teaches further including powering the sensors with the high frequency signals (e.g., the system will provide RFID tag identification for many years with internal battery power, see at least: p. [0061]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Tzirkel in view of Breed with the aforementioned feature of Breed in order to enable the use of the RFID devices.

With respect to claim 5, the combination of Tzirkel in view of Breed teaches the method of claim 4. Additionally, Breed teaches providing timing information to the sensors with the high frequency signals (see at least: p. [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Tzirkel in view of Breed with the aforementioned feature of Breed to enable the position determination techniques via RFID disclosed in Breed.

With respect to claim 11, Tzirkel discloses the apparatus of claim 10, but fails to teach the following feature. However, this feature is taught by Breed: further including access points to measure signal strength and arrival time of high frequency signals to locate the sensors (e.g., antennas 10, 12, 14, see at least: p. [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tzirkel with the aforementioned features of Breed in order to increase the accuracy of the occupant position determination by utilizing known techniques for locating RFID-enabled devices within a vehicle.

With respect to claim 17, Tzirkel discloses the computer-readable medium as defined in claim 15, but fails to teach the following feature. However, this feature is taught by Breed: wherein the instructions, when executed, further cause the processor to measure signal strength and arrival time of high frequency signals to locate the sensors.
(The RFID device location in the cargo space may be determined by measuring the signal strengths from the internal antennas 60, 62, 64, 66, 68, 70, whereby the antenna closest to the RFID device 76 will have the largest or strongest signal therefore the zone where the RFID device 76 is located in the cargo space may be determined. See at least: p. [0075];  RFID devices 20 are used which have the capability of returning a signal at a precise time with this knowledge being used to determine the distance between the RFID device or object in connection therewith and the antennas 10, 12, 14, see at least: p. [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Tzirkel with the aforementioned .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662